UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 6, 2007 The St. Joe Company (Exact Name of Registrant as Specified in Its Charter) Florida 1-10466 59-0432511 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 245 Riverside Avenue, Suite 500 Jacksonville, FL 32202 (Address of Principal Executive Offices) (Zip Code) (904) 301-4200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 6, 2007, The St. Joe Company (the "Company") issued a press release announcing the Company’s financial results for the quarter ended September 30, 2007.A copy of the press release is furnished with this Form 8-K as Exhibit 99.1. Also furnished herewith as Exhibit 99.2 are tables containing certain additional information regarding the results of operations of the Company for the quarter ended September 30, 2007. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99.1 Press Release dated November 6, 2007 99.2 Additional information tables for the quarter ended September 30, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE ST. JOE COMPANY Dated:November 6, 2007 By: /s/ William S. McCalmont William S. McCalmont Chief Financial Officer
